DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 16-20, in the reply filed on 12/23/2021 is acknowledged. 
Claims 13-15 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.


Claims Status
Claims 1-12 and 16-20 were elected.
Claims 13-15 have been withdrawn.
Claims 1-12 and 16-20 are pending and rejected.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/30/2019 and 5/1/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1:
Claims 1-12 are directed to a device, which is a machine.  Claims 16-20 are directed to a method, which is a process.  Therefore, claims 1-12 and 16-20 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Representative claim 1 sets forth the following limitations which recite the abstract idea of recommending an item:
retrieve a plurality of service categories, each service category listing services providable to a user using one or more smart devices, and each service category associated with a service capability list of one or more elements indicating whether each service category is to be recommended to the user; 
receive user-related information from the external device through the communication module and updating a service capability list of a user using the user-related information; and 
select a service category from among the retrieved plurality of service categories to be recommended to the user by comparing the updated service capability list of the user with the service capability lists associated with each of the plurality of service categories.
marketing or sales activities or behaviors).  
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as an electronic device, a communication module, at least one processor, at least one memory, etc.
Taken individually and as a whole, claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular field of technological environment or field of use.  
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
When taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer device to perform the receiving, transmitting, generating and analyzing steps amounts to no more than mere instructions to apply the exception using a generic 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.

Dependent claims 2-12 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the system for facilitating shopping through a game. Thus, each of claims 2-12 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Therefore, dependent claims 2-12 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations fail to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1.

The analysis above applies to all statutory categories of invention. Regarding independent claim 16 (method), the claim recites substantially similar limitations as set forth in claim 1. As such, claim 16 and its dependent claims 17-20 are rejected for at least similar rationale as discussed above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Icho et al. (U.S. Pre-Grant Publication No. 2008/0295132) (“Icho”), in view of Bute et al. (U.S. Pre-Grant Publication No. 2017/0262923) (“Bute”).

Regarding claim 1, Icho teaches an electronic device, comprising:
a communication module configured to communicate with an external device (Fig. 1; para [109], apparatus); 
at least one processor operatively coupled to the communication module (Fig. 1; para [109], cpu); and 
at least one memory operatively coupled to the at least one processor (Fig. 1; para [109], ram or rom), 
wherein the at least one memory stores instructions executable by the at least one processor to cause the electronic device to: 
retrieve a plurality of service categories, each service category listing services providable to a user using one or more smart devices, and each service category associated with a service capability list of one or more elements indicating 
receive user-related information from the external device through the communication module and updating a service capability list of a user using the user-related information (Fig. 3; para [0117], contribution factors); and 
select a service category from among the retrieved plurality of service categories to be recommended to the user by comparing the updated service capability list of the user with the service capability lists associated with each of the plurality of service categories (Fig. 3; para [0117], program recommendation that matches users' preferences).

Although Icho teaches determining recommended programs by performing category analysis (para [0002]), Icho does not explicitly teach services providable to a user using one or more smart devices.
Bute teaches services providable to a user using one or more smart devices (para [0022], registry may comprise data about the particular smart device (e.g., a sensor-enabled smart device), including identity, type, age, usage, and other data)). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art at the time of filing to include the noted limitations as taught by Wine in the system of Amin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, an improved system for providing recommendations for sensor-enabled devices including assigning a value of a device to the user based on user analytics (see Bute, para [0001], [0005]). 


Regarding claim 2, Icho and Bute teach the above device of claim 1.  Icho also teaches wherein the instructions are further executable by the at least one processor to:
select an individual service listed in the selected service category for further recommendation to the user (Fig. 9A, 9B; para [0141]), by: 
retrieving service-specific capability lists associated with each individual service included in the selected service category (Fig. 9A, 9B; para [0141], preference factor for each category), and 
comparing the updated service capability list of the user with each of the service- specific capability lists to identify a matching individual service to be recommended (Fig. 10; para [0142], only programs whose evaluation value is higher than the threshold value are recommended).

Regarding claim 3, Icho and Bute teach the above device of claim 1.  Icho also teaches wherein a condition for recommending any service category to the user is stored in the at least one memory (para [0113], memory for storing therein various kinds of information), and
wherein comparing the updated service capability list of the user with the service capability lists associated with each of the plurality of service categories (Fig. 9A, 9B; para [0141]) further includes: 
comparing the one or more elements of each service capability list of the plurality of service categories with one or more elements included in the updated service capability list of the user (Fig. 9A, 9B; para [0141], preference factor for each category), 
selecting the service category to be recommended to the user when the comparing indicates that, for the selected service category, an entirety of the stored condition is 

Regarding claim 4, Icho and Bute teach the above device of claim 1.  Icho also teaches wherein a condition for recommending any service category to the user is stored in the at least one memory (para [0113], memory for storing therein various kinds of information), and
wherein comparing the updated service capability list of the user with the service capability lists associated with each of the plurality of service categories (Fig. 9A, 9B; para [0141]) further includes: 
comparing the one or more elements of each service capability list of the plurality of service categories with one or more elements included in the updated service capability list of the user (Fig. 9A, 9B; para [0141], preference factor for each category), 
selecting the service category to be recommended to the user when the comparing indicates that, for the selected service category, a portion of the stored condition is satisfied (Fig. 10; para [0142], only programs whose evaluation value is higher than the threshold value are recommended). 

Regarding claim 5, Icho and Bute teach the above device of claim 4.  Icho also teaches wherein a numerical weight is assigned to each of the one or more elements included in each service capability list, the instructions further executable to cause the at least one processor to:
calculate a sum of weightings set for each of the one or more elements which matches an element of the updated service capability list of the user (Fig. 13; para [0146],  also possible to display all the plurality of categories that the program belongs to), 
wherein the service category is selected when the portion of the stored condition is satisfied by the calculated sum being equal to or greater than a predetermined threshold 

Regarding claim 6, Icho and Bute teach the above device of claim 2.  Icho also teaches wherein comparing the updated service capability list of the user with each of the service-specific capability lists further comprises:
determining whether values of elements included in the updated service capability list of the user matches an entirety of values of elements included in each of the service-specific capability lists (Fig. 9A, 9B; para [0141], preference factor for each category), 
wherein the individual service is selected for further recommendation when the entirety of values of elements in a service-specific capability list of the individual service matches an entirety the values of elements included in the updated service capability list of the user (Fig. 10; para [0142], only programs whose evaluation value is higher than the threshold value are recommended).

Regarding claim 7, Icho and Bute teach the above device of claim 6.  Icho also teaches wherein the entirety of values of elements in the service-specific capability list of the individual service further matches an entirety the values of elements included in a service capability list for the selected service (Fig. 10; para [0142], only programs whose evaluation value is higher than the threshold value are recommended).

Regarding claim 8, Icho and Bute teach the above device of claim 2.  Icho also teaches wherein an entirety of values of elements in the service-specific capability list of the individual service further partially matches values of elements included in a service capability list for the selected service (Fig. 10; para [0142], only programs whose evaluation value is higher than the threshold value are recommended).

Regarding claim 9, Icho and Bute teach the above device of claim 8.  Icho also teaches wherein a condition for recommending any service category to the user is stored in the at least one memory, and 
calculate a sum of weightings set for each of the one or more elements which matches an element of the updated service capability list of the user (Fig. 13; para [0146],  also possible to display all the plurality of categories that the program belongs to), 
wherein the service category is selected when a portion of the stored condition is satisfied by the calculated sum being equal to or greater than a predetermined threshold value (Fig. 13; para [0146],  only programs whose recommendation rank values are higher than the threshold value are recommended).

Regarding claim 10, Icho and Bute teach the above device of claim 1.  Icho also teaches further comprising:
a display device (Fig. 1; para [0109], display control unit), 
wherein the instructions are further executable by the at least one processor to: 
generate a user interface (UI) catalog guide based on at least one service included in the selected service category, the UI catalog guide including at least one of a list and a pop-up window (para [0128], display a recommended program decided in the recommended program decision unit... in form of graphs using a display apparatus connected to the program recommendation apparatus; and 
display the UI catalog guide on the display device (Fig. 13; para [0128], display control unit performs control so as to display a recommended program).

Regarding claim 11, Icho and Bute teach the above device of claim 10.  Icho also teaches wherein generating the UI catalog- guide includes arranging services included in the selected service 

Regarding claim 12, Icho and Bute teach the above device of claim 11.  Icho also teaches wherein the instructions are further executable by the at least one processor to:
retrieve device capability lists for eaB59:B62indicating smart-devices utilized to implement each service (Fig. 3; para [0117], categories comprising keywords), and 
retrieving a user device capability list from the user-related information, the user device capability list indicating devices associated with the user (Fig. 3; para [0117], contribution factors), 
wherein generating the UI catalog-guide includes comparing a device capability list for each service with the user device capability list (Fig. 9A, 9B; para [0141], preference factor for each category), and 
wherein the prespecified arrangement order indicates that individual services, for which the user device capability list indicates a threshold number of matches, are assigned visual priority for display in the generated UI catalog guide (para [0145], programs are sorted in the descending order of the recommendation rank values). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684